United States Court of Appeals
                      For the First Circuit


No. 11-1156

                          United States,

                            Appellee,

                                v.

                          Michael Hart,

                       Defendant-Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 16, 2012 is amended
as follows:

     On the cover sheet replace "Dina Michael Chaitowitz, with whom
Glenn A. MacKinlay, were on brief, for appellee." with "Mark T.
Quinlivan, Assistant United States Attorney, with whom Carmen M.
Ortiz, United States Attorney, was on the brief, for appellee."